Allowable Subject Matter
Claims 1-15 and 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches a stylus determining different functionalities (see at least Falkenburg et al. USPN 2012/0331546).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “stylus, comprising:
a body, at least a portion of the body having a textured region;
one or more electrodes operable to wirelessly transmit signals to a touch sensor of a device; and
one or more sensors operable to detect a plurality of stylus movements,
wherein the stylus or the device determines a plurality of functionalities of the stylus or the device based on a vertical orientation or a horizontal orientation of the stylus or the device and a type of object that slides across the textured region, wherein one or more functionalities of the plurality of functionalities of the stylus or the device comprises one or more of:
transferring data between the stylus and the device;
accessing menus or commands specific to data stored by the stylus or the device; and
accessing menus or commands specific to content displayed by a display of the device.” (see at least claim 1 – emphasis added).




Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Paragraph [0040] of Warren (USPN 2007/0176906) teaches the use of a proximity sensor in distinguishing between a fingertip and a finger nail.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Antonio Xavier/Primary Examiner, Art Unit 2623